Citation Nr: 1125715	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression and alcohol dependence (in remission).  

2.  Entitlement to a compensable rating for bilateral hearing loss, to include restoration of a 10 percent rating from May 6, 2009.

3.  Entitlement to a rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, continued a 50 percent evaluation for PTSD and separate 10 percent evaluations for hearing loss and tinnitus.  

In March 2009, the Veteran testified before a hearing officer at the RO.  A transcript of this hearing is of record.

The Veteran's service-connected psychiatric disability was previously characterized as PTSD.  In a November 2009 rating decision, the RO awarded service connection for major depression and alcohol dependence (in remission) as secondary to PTSD.  The Veteran's PTSD was then recharacterized as PTSD with major depression and alcohol dependence (in remission).  The Board will therefore consider symptomatology associated with all three service-connected psychiatric conditions in determining the correct rating for the psychiatric disability on appeal.


FINDINGS OF FACT

1.  For the period prior to May 11, 2009 the Veteran's PTSD manifested moderate occupational and social impairment with reduced reliability and productivity due to symptoms such as sleep disturbance, depression, irritability, flashbacks, intrusive thoughts, hypervigilance, and an exaggerated startle response.

2.  For the period beginning May 11, 2009 the Veteran's PTSD is productive of serious but not total occupational and social impairment with decreased functioning in most of the areas of work, school, family relations, judgment, thinking, and mood.

3.  An August 2009 rating decision reduced the Veteran's rating for bilateral hearing loss from 10 percent to noncompensably disabling, effective May 6, 2009. 

4.  At the time of the reduction, the 10 percent disability rating had been in effect since May 20, 2002, a period longer than five years. 

5.  The evidence of record demonstrates material improvement in the Veteran's bilateral hearing loss, and does not demonstrate impairment that translated to more than Level I hearing in each ear. 

6.  Throughout the claims period, the Veteran's bilateral hearing loss has demonstrated Level I hearing impairment in both ears.

7.  The Veteran experiences constant bilateral tinnitus.


CONCLUSIONS OF LAW

1.  For the period prior to May 11, 2009, the schedular criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  For the period beginning May 11, 2009, the schedular criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411.


3.  The criteria for restoration of a 10 percent schedular rating for bilateral hearing loss from May 6, 2009, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100.

4.  The criteria for an increased rating for bilateral hearing loss, rated as 10 percent disabling prior to May 6, 2009, and noncompensably disabling thereafter, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100.

5.  There is no schedular basis for the assignment of more than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.87, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for his service-connected PTSD, hearing loss, and tinnitus as his disabilities have increased in severity. Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD

Service connection for PTSD was granted in a November 2003 rating decision with an initial 30 percent evaluation assigned effective May 20, 2002.  The September 2006 rating decision on appeal continued the current 50 percent evaluation.  As noted above, the RO recharacterized the Veteran's disability as PTSD with major depression and alcohol dependence (in remission) in a November 2009 rating decision.  The Veteran testified in the March 2009 hearing that an increased rating was warranted for his psychiatric disability as he experienced increased depression and irritability. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

During the period prior to May 11, 2009, the Board finds that the Veteran's PTSD symptoms most nearly approximated the criteria associated with the current 50 percent rating.  As to the schedular criteria, the Veteran's PTSD demonstrated several of the specific symptoms listed under Diagnostic Code 9411.  His affect was described as restrictive by his therapist at the Charleston VA Medical Center (VAMC), and his mood was consistently depressed.  Treatment records also indicate findings of sleep disturbance and irritability.  The Veteran has also endorsed difficulty concentrating and panic attacks several times a week during the August 2006 VA psychiatric examination.  The Veteran has endorsed other symptoms of PTSD during this period including sleep disturbance with nightmares, flashbacks, intrusive thoughts, hypervigilance, and an exaggerated startle response.  

The Global Assessment of Functioning (GAF) scores assigned during this period are also consistent with symptoms that are associated with a 50 percent evaluation.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's scores during the period prior to May 11, 2009 ranged from 53 (assigned at the VAMC in January 2008 and 2009) to 60 (assigned at the VAMC in February 2006).  These GAF scores are consistent with moderate symptoms and the August 2006 VA examiner also characterized the Veteran's PTSD symptoms as moderate.

The Veteran also manifested social and occupational impairment that most nearly approximated the criteria associated with a 50 percent evaluation prior to May 11, 2009.  Upon VA examination in August 2006, the Veteran was found to manifest moderate social and familial dysfunction, and while he stated that he was withdrawn and isolated himself, he continued to attend church regularly with his wife and visit her family.  Treatment records from the VAMC dated throughout this period show that the Veteran was active with Veterans of Foreign Wars (VFW) where he served as a chaplain and service officer.  Although the Veteran reported in November 2007 that his participation in these activities was dependent on his mood and energy, he continued as an active participant until May 11, 2009.  The August 2006 VA examiner did not specifically address the Veteran's occupational functioning, but the assigned GAF score of 55 is consistent with moderate occupational and social functioning.  

The Board therefore finds that the Veteran's social and occupational impairment during the period prior to May 11, 2009 most nearly approximated moderate symptoms and moderate difficulty in establishing and maintaining effective work and social relationships with reduced reliability and productivity which was consistent with the current 50 percent evaluation.  The Board has also considered whether the Veteran's disability warrants a 70 percent rating during the period prior to May 11, 2009, but as the evidence does not establish the presence of symptoms associated with an increased rating or impairment in the areas of family relations, judgment, or thinking due to PTSD, a 70 percent rating is not warranted.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001) (a 70 percent evaluation is assigned when there is impairment in most of the areas of work, school, family relations, judgment, thinking, and mood).  The Veteran also did not endorse any of the specific symptoms associated with a 70 percent rating during this period; he consistently denied experiencing any suicidal ideation except in September 2008, when after meeting with his therapist he concluded that these thoughts were the result of frustration surrounding the recent death of a friend rather than a true expression of suicidal ideation.  The Veteran's PTSD therefore most nearly approximates a 50 percent evaluation for the period prior to May 11, 2009.  

For the period beginning May 11, 2009, the Board finds that an increased 70 percent evaluation is warranted.  In May 2009, the Veteran underwent a VA psychiatric examination.  At that time, his PTSD symptoms were found to have increased with worsening depression and isolating behavior.  The Veteran also endorsed several symptoms specifically contemplated by a 70 percent evaluation, such as intermittent suicidal ideation, impaired impulse control, and depression affecting the ability to function independently.  The VA examiner assigned a GAF score of 50, consistent with serious symptoms and serious occupational and social functioning, and the Veteran was noted to have become more withdrawn and reclusive.  He no longer attended church with his wife, did not interact with his family, and his only social activities involved the VFW.  The Veteran also manifested worsening concentration and memory, and psychometric testing was consistent with severe PTSD symptoms.  The Board therefore finds that the Veteran's PTSD is productive of impairment in most of the areas of work, school, family relations, judgment, thinking, and mood and a 70 percent rating is warranted from May 11, 2009. 

The Board also finds that a 100 percent evaluation is not warranted for PTSD during the period beginning November 6, 2007.  The Veteran is entitled to a 100 percent rating if his service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Thus, while the Veteran has not manifested any of the specific symptoms associated with a total rating during the claims period, a total rating may be appropriate if the Veteran has total occupational or social impairment due to his service-connected psychiatric disorder.  

In this case, the record clearly does not support a finding of total occupational and social impairment during the period beginning May 11, 2009.  The May 2009 VA examiner specifically found that the Veteran was not unemployable due to his service-connected psychiatric disability, and the Veteran stated that he retired from work due to nonservice-connected nerve damage in his back.  Additionally, the Veteran has remained married to his wife throughout the claims period and has described their relationship as close and supportive.  While he is clearly more reclusive and isolative during this period, he continued to participate in activities with the VFW.  His GAF scores have also been indicative of serious symptoms, but do not establish total impairment.  The evidence therefore shows that the Veteran has not manifested total occupational and social impairment due to PTSD during the period beginning May 11, 2009.  The preponderance of the evidence is thus against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD does not meet or approximate total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.21.  

In conclusion, the Veteran's PTSD with major depression and alcohol dependence (in remission) warrants a 50 percent evaluation for the period prior to May 11, 2009 and an increased 70 percent evaluation thereafter.  The Board has considered whether there is a schedular basis for granting any higher ratings, but has found none.  


Hearing Loss

Service connection for bilateral hearing loss was granted in an April 1979 rating decision with an initial noncompensable evaluation assigned effective November 1, 1978.  The September 2006 rating decision on appeal continued the currently assigned 10 percent evaluation, and the rating was reduced to noncompensable in an August 2009 rating decision, effective May 6, 2009.  The Veteran's bilateral hearing loss is therefore rated as 10 percent disabling prior to May 6, 2009, and noncompensably disabling thereafter.

Initially, the Board must determine whether the reduction of the Veteran's evaluation for bilateral hearing loss to a noncompensable level was proper.  38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2010).

The RO in this case did not comply with the procedural requirements of 38 C.F.R. § 3.105(e).  A rating decision proposing the reduction was not issued, and the Veteran was not allowed 60 days to submit additional evidence or request a hearing.  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).   It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Prior to the reduction of his hearing loss to a noncompensable level the Veteran was compensated for a combined rating of 60 percent.  Following the reduction of his hearing loss, he was still compensated at the same 60 percent combined rating.  Thus, the failure of the RO to comply with procedural requirements governing reductions does not automatically render the reduction improper.  

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide that where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  The rating for a disease that is subject to temporary or episodic improvement that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  In this instance, the 10 percent rating in question was in effect from May 20, 2002 to May 6, 2009, a period longer than 5 years.  Hence, the preceding paragraphs (a) and (b) apply to the current case.  

The Board finds that the RO complied with the provisions of 38 C.F.R. § 3.344(a) and (b) when reducing the Veteran's disability evaluation.  The reduction was based on two VA contract examinations conducted in July 2006 and May 2009 that were as full and complete as the December 2002 VA contract examination used as the basis for the grant of an increased 10 percent evaluation in January 2003.  The May 2009 examination report included a discussion of the Veteran's history of hearing loss, his current complaints, and functional effects and both examinations met the requirements of § 4.85 regarding an adequate audiological examination.  While the July 2006 examination report did not specifically discuss the history of the disability, the examiner noted that the Veteran's history and complaints were unchanged since the previous June 2004 examination.  Additionally, the Board finds that the Veteran's service-connected hearing loss does not constitute a disability subject to temporary or episodic improvement.  The disability is a chronic condition with symptoms that are recurring in nature and are not similar to the examples of such disabilities provided in 38 C.F.R. § 3.344(a), which include psychotic reactions, epilepsy, arteriosclerotic heart disease, asthma, and many skin disorders.  

The Board must also determine whether the evidence of record properly supported the reduction.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Upon VA contract examination in July 2006, the Veteran manifested hearing impairment manifested by pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
45
LEFT
20
20
40
50
50

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  

Similar results were demonstrated at the May 2009 VA contract examination.  The audiogram demonstrated pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
40
50
LEFT
20
25
35
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

Both examinations produced similar results.  With respect to the right ear, the July 2006 examination produced a puretone threshold average of 31.25 and a speech recognition score of 92 percent.  The May 2009 examination produced a puretone threshold average of 33.75 and a speech recognition score of 92 percent.  Therefore, both VA contract examinations demonstrate right ear hearing impairment that translates to Level I under Table VI.  Regarding the left ear, the July 2006 examination produced a puretone threshold average of 40 and a speech recognition score of 92 percent.  The May 2009 examination also produced a puretone threshold average of 40 and a speech recognition score of 96 percent.  Thus, hearing impairment in the left ear also translates to Level I under Table VI.  Level I hearing impairment in both ears warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Furthermore, the May 2009 examiner, after an extensive review of the Veteran's history of hearing loss, concluded that the Veteran's bilateral hearing loss had demonstrated permanent improvement.  He had shown improved hearing on VA examinations conducted in June 2004, July 2006, and in May 2009 and the previous audiological examinations had only fair reliability whereas the more recent testing results had essentially good reliability.  The evidence therefore establishes that the Veteran has demonstrated material improvement in his bilateral hearing loss at the time of the reduction consistent with both a reasoned analysis of the medical history of the disability and the applicable rating criteria.  Consequently, the Board cannot conclude that the finding of sustained improvement was made on the basis of the report of only one examination, as prohibited by 38 C.F.R. § 3.344(a).  Therefore, the Board determines that, by the preponderance of the evidence and in compliance the provisions of 38 C.F.R. § 3.344(a), a rating reduction to noncompensable was warranted.  Accordingly, the reduction in rating from 10 percent to noncompensable for the service-connected bilateral hearing loss was proper.

The Board must now consider whether an increased rating is appropriate for the Veteran's service-connected bilateral hearing loss at any time during the claims period.  The Veteran's hearing loss was rated as 10 percent disabling prior to May 6, 2009, and noncompensably disabling thereafter.  As discussed above, VA contract examinations performed in July 2006 and May 2009 demonstrated hearing impairment consistent with a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  It is therefore clear that a rating in excess of 10 percent was not warranted by the objective evidence of record for the period prior to May 6, 2009.  Similarly, a noncompensable evaluation is appropriate for the period beginning May 6, 2009.  

The Board has considered the Veteran's statements that his hearing loss has worsened in severity, but finds that the objective medical evidence of record, including two VA contract examinations and audiograms, outweigh his reports of worsening hearing loss.  Thus, increased ratings for service-connected hearing loss are not warranted at anytime during the claims period.  


Tinnitus

Entitlement to service connection for tinnitus was granted in a February 1998 rating decision with an initial noncompensable rating assigned effective October 1, 1997.  The September 2006 rating decision on appeal continued the current 10 percent rating for tinnitus.  

The Veteran complained of constant bilateral tinnitus at the May 2009 VA contract examination.  However, the current 10 percent evaluation is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, a rating in excess of 10 percent is not warranted.

The Board has considered whether separate ratings are warranted for tinnitus in each ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

Therefore, there is no legal basis upon which to award a higher rating or separate schedular evaluations for tinnitus in each ear, and the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss and tinnitus are manifested by decreased hearing acuity and difficulty hearing the television.  These manifestations are contemplated in the rating criteria.  The Board is also cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In the present case, the May 2009 VA examiner inquired as to any subjective complaints associated with the Veteran's hearing loss and tinnitus and the Veteran reported that he could not watch television and had difficulty hearing with background noise.  The Board has considered the evidence of record in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), and does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating.  Rather, his description of difficulties with hearing and tinnitus are consistent with the degree of disability addressed by the assigned evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's hearing disabilities and referral for consideration of an extra-schedular rating is not warranted.

Similarly, the Board finds that the rating criteria contemplate the Veteran's PTSD with major depression and alcohol dependence (in remission).  The Veteran's disability is manifested by symptoms such as sleep disturbance, depression, irritability, flashbacks, intrusive thoughts, hypervigilance, an exaggerated startle response, and occupational and social impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.
The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected disabilities.  Although the Veteran is not currently working, he has reported that he retired due to a nonservice-connected back condition, and there is no medical evidence that the Veteran's hearing loss, tinnitus, and psychiatric disorders have rendered him unable to perform occupational duties.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected conditions.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the July 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the record indicates that the Veteran is currently in receipt of compensation from the Social Security Administration (SSA), the Board finds that remanding the case for procurement of such records is not necessary in this case.  The Court has held that VA is not required to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Only as long as a reasonable possibility exists that the records are relevant to the claim is VA is required to assist the Veteran in obtaining the identified records.  Id.  While the Veteran is currently in receipt of SSA compensation, the January 2000 SSA decision awarding benefits indicates that compensation was awarded based on disabilities of the hands and knees.  The service-connected PTSD, hearing loss, and tinnitus that are the subject of this decision did not form the basis for the SSA finding that the Veteran was unemployable or the award of benefits.  There is also no indication that the Veteran's SSA records are relevant to the current claim before the Board.  The procurement of such records is therefore not required by the duty to assist. 

The Veteran was also provided proper VA and contract examinations in response to his claims.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with major depression and alcohol dependence (in remission) for the period prior to May 11, 2009 is denied.

Subject to the provisions governing the award of monetary benefits, entitlement to an increased rating of 70 percent for PTSD with major depression and alcohol dependence (in remission) for the period beginning May 11, 2009, is granted.

Entitlement to a compensable rating for bilateral hearing loss, to include restoration of a 10 percent rating from May 6, 2009, is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied. 




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


